DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the predominantly horizontal climbing surface, as disclosed in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 10, paragraph 2, line 6 should be corrected from “slide” to “slid”.
Appropriate correction is required.
Furthermore, the abstract of the disclosure is objected to because it has a word count of 178 words.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "connector element" in line 2 of the claim. However, the limitation “connector element” lacks antecedent basis because it depends from claim 14 and the limitation “connector element” is not introduced until claim 15. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gerner et al. (US 2010/0181142 A1) in view of Leblond (US 2006/0189453 A1). 
Claim 1: Gerner et al. discloses a climbing wall assembly comprising: 
a climbing surface (Fig. 1; 38) comprising a plurality of climbing grips (Fig. 1); a harness configured to be worn by a user (Fig. 2; 20, 26); a rope (Fig. 2; 14) configured to be affixed to the harness; a fall arrest device (Fig. 2; 22) configured to lower the harness from an elevated position to a rest position in a controlled manner; 
Gerner et al. fails to disclose a track mounted above a surface and spanning a length of the surface; a trolley configured to travel along the track; wherein the trolley is configured to travel with a user wearing the harness as the user traverses a length of the surface, such that the fall arrest device is positioned substantially directly above the user throughout the activity.
Leblond discloses a track (Fig. 16; 11) mounted above a surface with a trolley (Fig. 16) that travels along the distance of the track while joined with a user wearing a harness and spanning a distance of a surface to prevent the user from falling during a given activity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the climbing wall of Gerner et al. to include a track and trolley system, as taught by Leblond, along the wall to allow disabled people to safely utilize the climbing wall. 
Claim 4: Gerner et al. discloses the climbing wall assembly of claim 1, wherein a portion of the harness configured to be located on the front of a user (Fig. 2; 26) comprises a mounting element (Fig 2; 28) and wherein the rope (Fig. 2; 10) is configured to attach to the mounting element (Fig. 2 and 3).  
Claim 5: Gerner et al. discloses the climbing wall assembly of claim 1, wherein the harness is configured to wrap around at least the legs and chest of a user (Fig. 2; 20).
Claim 6: Gerner et al. discloses the climbing wall assembly of claim 1, wherein the harness is configured to be placed on a user in a sitting position (Fig. 2).
Claim 7: Leblond discloses the climbing wall assembly of claim 1, wherein the trolley (Fig. 16) has a first set of wheels (Fig. 16; 22) that travel on an upward-facing surface (Fig. 16; 11) of the track and a second set of wheels (Fig. 16; 22) that travel along one or more sidewalls of the track (Fig. 16; 11).
Claim 8: Leblond discloses the climbing wall assembly of claim 7, wherein the one or more sidewalls of the track are vertical (Fig. 16).
Claim 9: Leblond discloses the climbing wall assembly of claim 1, wherein the trolley has a first set of wheels arranged vertically and a second set of wheels arranged horizontally (Fig. 16).
Claim 10: Gerner et al. discloses the climbing wall assembly of claim 1, wherein the fall arrest device is an auto- belay (Fig. 2; 22; para [0024] line 8-9).
Claim 11: Gerner et al. discloses the climbing wall assembly of claim 10, including a backup rope (Fig. 2 and Para [0018]) but fails to disclose a trolley as taught by Leblond (Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the climbing wall assembly of Gerner et al. to attach a backup rope to the trolley, as taught by Leblond (Fig. 16), as a form of added fall prevention.
Claim 12: Gerner et al. discloses the climbing wall assembly of claim 11, wherein the backup rope comprises an ascender (Fig. 2 and Para [0018]).
Claim 14: Leblond discloses the climbing wall assembly of claim 1, wherein the track comprises a plurality of track segments (Fig. 9; 11) connected together (Fig. 9; 12) to form a substantially continuous surface on which the trolley may travel (Figs. 9, 11 and 12).  
Claim 15: Leblond discloses the climbing wall assembly of claim 14, wherein first and second track segments are connected by a connector element (Fig. 9; 12) that is inserted into an open end of the first track segment and an open end of the second track segment (Fig. 9).
Claim 16: Leblond discloses the climbing wall assembly of claim 14, wherein each track segment is configured to receive either the connector element or a trolley stop element (Fig. 9).
Claim 17: Leblond discloses the climbing wall assembly of claim 1, further comprising a plurality of mounting brackets capable of suspending the track from a support wall (Figs. 3 and 4).
Claim 19: Leblond discloses the climbing wall assembly of claim 17, wherein each of the plurality of mounting brackets is configured such that the track can be mounted a plurality of different distances from the support wall (Para [0019]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gerner et al. (US 2010/0181142 A1) in view of Leblond (US 2006/0189453 A1) and further in view of Berlovan (US 2007/0061959 A1). 
	Claim 2-3: Gerner et al. teaches the climbing wall assembly of claim 1, but fail to disclose a grab bar configured to assist a user in moving from a sitting position to a standing position. 
	Berlovan (US 2007/0061959 A1) teaches a grab bar to assist a person from a seated position to a standing position, where the grab bar can be mounted on a wall adjacent to the user.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the climbing wall of Gerner et al. to include a grab bar, as taught by Berlovan, in order to assist a disabled person from a seated position to an upright position. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gerner et al. (US 2010/0181142 A1) in view of Leblond (US 2006/0189453 A1) and further in view of Bae (US 2012/0178588 A1).
Claim 18: Gerner et al. and Leblond disclose the climbing wall assembly of claim 17, but fail to disclose the plurality of mounting brackets configured to fold up against the support wall.
However, Bae discloses a climbing wall assembly with mounting brackets configured to fold up against the support wall (Fig. 14; 50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the climbing wall of Gerner et al. and Leblond to include mounting brackets configured to fold up against the support wall, as taught by Bae, in order to adjust them or move them out of the way.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerner et al. (US 2010/0181142 A1) in view of Leblond (US 2006/0189453 A1) and further in view of Reese et al. (US 2007/0082791).
Claim 13: Gerner et al. and Leblond disclose the climbing wall assembly of claim 1, but fail to disclose a climbing surface that spans adjacent walls and a track comprising a curved portion for the trolley to travel between the adjacent walls.
However, Reese et al. discloses the climbing wall assembly wherein the climbing surface is spans adjacent walls (Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the climbing wall of Gerner et al. and Leblond to include a climbing surface with adjacent walls, as taught by Reese et al., to allow the user to climb in a horizontal formation while utilizing the track and trolley. Here, the track of Leblond would necessarily have a curve in order to provide access to the full climbing area (Para [0020]).
Claim 20: Gerner et al. and Leblond disclose the climbing wall of claim 1 but fail to disclose a predominantly horizontal climbing surface. 
However, Reese et al. discloses the climbing wall assembly wherein the climbing surface is predominantly horizontal (Fig. 1; 23). Examiner considers the top surface of figure 1, feature 23 to be a predominantly horizontal climbing surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the climbing wall of Gerner et al. and Leblond to include a predominantly horizontal climbing surface, as taught by Reese et al., to allow the user to climb in a horizontal formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Kathleen M. McFarland
Examiner
Art Unit 3635

/Kathleen M. McFarland/             Examiner, Art Unit 3635         
                                                                                                                                                                                  
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635